Citation Nr: 1243400	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  10-04 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression. 

2.  Entitlement to service connection for hypertension, to include as a result of exposure to herbicide and/or secondary to service-connected diabetes mellitus and/or currently non-service-connected acquired psychiatric disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1968 to February 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision that denied service connection for hypertension and from a May 2009 rating decision that denied service connection for PTSD, anxiety, and depression issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The Veteran testified before the undersigned Veterans Law Judge sitting at the RO in August 2012.  A transcript of the hearing is associated with the claims file.  At such time, the Veteran submitted additional evidence and waived RO consideration of such, as well as all the evidence received since the issuance of the November 2009 statements of the case.  38 C.F.R. § 20.1304(c) (2012).  Therefore, the Board may properly consider such evidence.

The Virtual VA paperless claims processing system contains a substantial number of additional VA records of outpatient treatment dated from August 2010 to September 2012 that have been considered.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

Service personnel records showed that the Veteran served as a U.S. Army infantryman including a tour of duty with the 1st  Battalion, 32 Infantry Regiment, 2nd Infantry Division positioned at the Demilitarized Military Zone (DMZ) in Korea from April 1969 to February 1970.  In February 2012, the RO acknowledged that the Veteran was presumptively exposed to tactical herbicides during this service and granted service connection for diabetes mellitus.  In written statements and in testimony before the Board in August 2012, the Veteran reported that he received a diagnosis and treatment for PTSD, anxiety, and depression arising from participation in small arms engagements with enemy forces at the DMZ and constant apprehension of hostile attack.  The Veteran also reported that he received a diagnosis of hypertension and contended that it is caused by exposure to herbicide or is secondary to diabetes mellitus or PTSD.  

Relevant to both claims on appeal, the Board finds that a remand is necessary in order to obtain outstanding VA treatment records.  Specifically, at his Board hearing, the Veteran stated that he first sought VA treatment for hypertension and psychiatric symptoms at the VA Medical Center in Shreveport, Louisiana, in 1970.  He further indicated that he returned to VA care in the 1990's or 2000.  Additionally, the most recent treatment records contained in the claims file are dated in August 2012.  Therefore, a remand is necessary in order to request records pertaining to VA medical care provided at the Shreveport VA Medical Center in 1970, from 1990 to March 2008, and from August 2012 to the present.  Furthermore, as relevant to the Veteran's claim for service connection for an acquired psychiatric disorder, records from the Vet Center should also be obtained. 

Acquired Psychiatric Disorders

At his Board hearing, the Veteran submitted material from an internet encyclopedia that addressed the military climate at the DMZ from 1966 to 1970.  Additionally, at the hearing, the Veteran reported that he did engage the enemy on several occasions.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV)); in certain circumstances, credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997). If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f) (3); 75 Fed. Reg. 39,843 (Jul. 13, 2010) 

Service treatment records and records of private medical care from 2004 to 2011 are silent for any symptoms, diagnoses or treatment for any acquired psychiatric disorders.  

VA records reflect that, in April 2008 and continuing to at least September 2012, the Veteran received VA psychiatric, psychological, neuropsychological, and Vet Center group and individual therapy and medication for a variety of mental health symptoms.  He has been diagnosed with anxiety, dysthymic, and cognitive disorders, partner relational problems, and "rule out" or "provisional" PTSD.  Examiners have attributed the latter generally to military experiences but attributed the other disorders at least in part to post-service causes.  In a July 2012 letter to the Board, one VA psychologist summarized the course of treatment but continued to refer to the PTSD diagnosis as "provisional".   In an August 2012 letter, a VA Vet Center counselor noted that the Veteran was receiving counseling once per month for management of anger and PTSD symptoms.  

Despite the large volume of records of treatment and counseling for psychiatric symptoms, the medical evidence of record is not sufficient because it does not contain a clear diagnosis of PTSD related to the Veteran's reported engagements with the enemy or fear of hostile attack.  Therefore, clarification from the primary attending clinician and, if not available, a VA mental health examination is necessary to establish a current diagnosis of PTSD and to determine whether such is related to his military service.   

Hypertension

Service treatment records are silent for any symptoms, diagnoses, or treatment of high blood pressure or hypertension. 

The earliest post-service treatment records in the file are records of private care in January 2004.  The Veteran sought treatment for respiratory distress.  The attending physician noted that the Veteran had a family history of hypertension and entered a diagnosis of hypertension without explanation.   Blood pressure measurements were normal with no use of appropriate medications.  Private clinicians carried this diagnosis forward through January 2011. 

In a March 2008 claim, the Veteran noted that his hypertension began in 2007 when it was diagnosed by his private physician.  When first seeking VA medical care in March 2008, a clinician noted a single high blood pressure measurement.  In April 2008, a VA clinician also noted normal blood pressure but entered a diagnosis of hypertension without explanation.  Hypertension was not diagnosed during an Agent Orange screening examination later in April 2008.  The diagnosis was carried forward by VA clinicians through September 2012 but without a notation of the use of prescribed medication for control.  

The Veteran was diagnosed with diabetes mellitus by private and VA clinicians in 2008.  In a September 2011 VA examination to evaluate the severity of diabetes, a VA physician checked boxes on a disability benefits questionnaire indicating that the Veteran's hypertension was not caused or aggravated by diabetes.  The physician did not explain the conclusion or refer to any previous service or post-service treatment history.  At his Board hearing, the Veteran contended that his diabetes must have developed before 2008 and was likely concurrent with hypertension in 2004.  VA has not provided a comprehensive examination to evaluate whether the Veteran's hypertension is related to military service, or is caused or aggravated by the psychiatric disorders currently on appeal, and to provide reasons why the hypertension is not secondary to diabetes.  Therefore, such should be provided on remand.

Additionally, while on remand, the Veteran should be provided Veterans Claims Assistance Act of 2000 (VCAA) notice as to the evidence and information necessary to substantiate his claim for service connection for hypertension as secondary to service-connected diabetes mellitus and/or currently non-service-connected acquired psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus and/or currently non-service-connected acquired psychiatric disorder.  

2.  Request records of VA medical care provided at the Shreveport VA Medical Center in 1970, from 1990 to March 2008, and from August 2012 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  Request records of clinical counseling for PTSD at the VA Shreveport Vet Center.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

4.  Request from the Veteran's VA physician, J. H.L., Ph.D., at the Overton Brooks VA Medical Center, a statement identifying the Veteran's current acquired psychiatric disorders, to include PTSD, and an opinion as to whether his specific diagnosed psychiatric disorders were caused by actual or threat of hostile attack that the Veteran experienced in service in Korea or any other aspect of service.  He must provide reasons in support of his conclusions. 

5.  If the written clarification and opinion requested above are not obtainable or available, then schedule the Veteran for a VA mental health examination by a psychiatrist or psychologist.  Request that the examiner review the claims file and note the review in the examination report.  Any indicated evaluations, studies, and tests should be conducted.

a. Identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.

b.  Specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of actual or threat of hostile attack that the Veteran experienced in service in Korea or any other aspect of service.

c.  For each currently diagnosed acquired psychiatric disorder other than PTSD, it should be indicated whether it is at least as likely as not that any such disorder is related to the Veteran's military service, to include his experiences in Korea. 

The examiner must provide reasons in support of the conclusions.

6.  After obtaining any outstanding treatment records, schedule the Veteran for a VA examination for hypertension.  Request that the examiner review the claims file including the sequence and timing of diagnoses of diabetes, psychiatric disorders, and hypertension and note the review in the examination report.  Any indicated evaluations, studies, and tests should be conducted.  Thereafter, the examiner should do the following:

a.   Confirm the diagnosis of hypertension. 

b.  Offer an opinion regarding the following inquiries:

(i) Is it at least as likely as not that the Veteran's hypertension is related to his military service, to include exposure to herbicides?

(ii) Did the Veteran manifested hypertension within one year of his service discharge in February 1970?  If so, describe the manifestations.

(iii) Is it at least as likely as not that the Veteran's hypertension was caused or aggravated by his diabetes mellitus?

(iv) Is it at least as likely as not that the Veteran's hypertension was caused or aggravated by his acquired psychiatric disorder?

The examiner must provide reasons in support of the conclusions.

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



